United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 14-0199
Issued: September 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2013 appellant, through counsel, filed a timely appeal from a
September 24, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).

1

Alan J. Shapiro, Esq., filed the instant appeal on appellant’s behalf on November 4, 2013. The application for
review form (AB-1) contains appellant’s signature designating him as the authorized representative. On
November 18, 2013 he submitted a 22-page brief in support of the appeal. The Board notes that appellant
subsequently submitted a letter to the Clerk of the Appellate Boards dated December 3, 2014, stating in part that
“Attorney Tinkle still the attorney in this matter.” On April 20, 2015 the Clerk of the Appellate Boards received
from Marshall J. Tinkle, Esq. a 22-page brief dated November 27, 2013, which was nearly identical to the one
previously submitted by Mr. Shapiro. Pursuant to the Board’s Rules of Procedure, appellant can only have one duly
authorized representative before the Board. Such representative will continue to be recognized unless the
representative withdraws or abandons such capacity, or appellant directs otherwise. (See 20 C.F.R. § 501.9). As the
instant appeal was filed by Mr. Shapiro, with appellant’s signature designating him as the authorized representative,
and appellant has not provided written direction removing Mr. Shapiro as his authorized representative, the Board
will acknowledge him as appellant’s representative in this appeal.

Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment causally related
to his accepted lumbar and thoracic conditions.
FACTUAL HISTORY
This case has been before the Board on prior appeal. The history of the case as set forth
in the prior decision is incorporated herein by reference. The facts pertinent to this appeal will
be summarized herein.
Appellant, a 46-year-old pipefitter helper, injured his back on January 21, 2004. He filed
a claim for benefits on January 26, 2004, which OWCP accepted for lumbar and thoracic strain.
In a February 5, 2008 report, appellant’s treating physician, Dr. Frank A. Graf, Boardcertified in orthopedic surgery, reviewed the history of injury and noted that appellant had
experienced mid-lower back pain which affected his performance at work. He stated that
appellant had undergone a magnetic resonance imaging (MRI) scan of the thoracolumbar spine
which documented a lumbar disc herniation at L4-5. Dr. Graf reported that, due to these
conditions, he had assigned appellant to light duty. He stated that appellant had a lumbosacral
spine rating of class 2 based on a disc herniation, single level, without surgery.
Dr. Graf determined that under Table 17-4 of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (sixth edition) (A.M.A., Guides), appellant had a
default value of 12 percent, whole person permanency, with a functional history adjustment
grade modifier of 1; a physical examination grade modifier of 1; and a clinical studies grade
modifier of 2. Dr. Graf assigned a 10 percent whole person permanent impairment or a 24
percent lower extremity impairment rating.
In a Form CA-7 dated June 25, 2008, appellant requested a schedule award.
In a July 30, 2008 report, Dr. David I. Krohn, a Board-certified internist and OWCP
medical adviser, disagreed with Dr. Graf’s interpretation of the May 5, 2004 MRI scan. He
asserted that Dr. Graf had incorrectly interpreted the MRI scan to show a disc herniation, while
the radiologist’s report did not mention a herniated disc. Dr. Krohn found no documentation in
the medical record or in Dr. Graf’s examination to support that appellant had work-related
impairment of either lower extremity. In the absence of medical evidence, there was no basis to
grant a schedule award.
OWCP found a conflict in medical evidence between the opinions of Dr. Graf,
appellant’s treating physician, and Dr. Krohn, as to whether appellant had any permanent
impairment. It referred appellant to Dr. Jonathan W. Sobel, a specialist in general surgery, for an
2

5 U.S.C. § 8101 et seq.

2

impartial medical examination to resolve the conflict. In a November 20, 2008 report, Dr. Sobel
found that appellant had no ratable impairment of the lower extremities under either the fifth or
sixth edition of the A.M.A., Guides. He noted that appellant’s May 7, 2004 MRI scan showed
mild degenerative disc disease in the lower lumbar spine and some minor disc bulging with
narrowing at L4-5. Dr. Sobel ascribed this condition to age-appropriate degenerative disc
disease with minor disc bulges and no evidence of disc herniation. He concluded that appellant
had sustained an overuse sprain/strain of the lumbosacral spine on January 28, 2004. Dr. Sobel
found no evidence in the medical record showing that appellant had sustained a herniated disc at
any level in the lumbar spine causally related to his January 2004 work injury.
Based upon the report of Dr. Sobel, OWCP found in a January 2, 2009 decision that
appellant had no ratable impairment from an accepted condition and denied appellant’s request
for a schedule award.
Appellant requested reconsideration and submitted additional medical evidence. In
reports dated March 4 and April 8, 2010, Dr. Andrew Forrest, a physiatrist, found a 25 percent
whole person impairment of appellant’s left lower extremity using both the fifth and later the
sixth edition of the A.M.A., Guides.
In a June 15, 2010 report, Dr. George L. Cohen, a Board-certified internist and OWCP
medical adviser, reviewed Dr. Forrest’s March 4 and April 8, 2010 reports. Using the same
information, the medical adviser found a nine percent impairment of the left lower extremity due
to lumbar radiculopathy. He explained that the accepted back condition affected an extremity
and caused impairment of that extremity. The medical adviser explained that Dr. Forrest
improperly rates the lumbar spine and/or whole person impairment which is not allowed under
FECA.
OWCP granted appellant a schedule award on June 24, 2010 for nine percent permanent
impairment of the left lower extremity.
Appellant requested reconsideration of the schedule award on August 30, 2010 and
submitted a June 28, 2010 report from Dr. Forrest, who reiterated his disagreement with the
earlier findings. Dr. Forrest reiterated that appellant had a 25 percent left leg impairment under
the sixth edition of the A.M.A., Guides.
In a September 13, 2010 report, Dr. Craig Uejo, Board-certified in occupational
medicine, and serving as an OWCP medical adviser, reviewed Dr. Forrest’s April 8, 2010 report.
He thoroughly explained the impact of the July/August 2009 edition of The Guides Newsletter
and found that appellant had no ratable impairment of the left leg under the sixth edition of the
A.M.A., Guides. Dr. Uejo explained that Dr. Forrest’s impairment rating did not follow the
A.M.A., Guides.
Based on Dr. Uejo’s report, by decision dated September 20, 2010, OWCP modified the
June 24, 2010 schedule award decision finding that there had been no impairment of the left
lower extremity under the sixth edition of the A.M.A., Guides as there were no notable findings
of sensory or motor loss in the lower extremity. A December 10, 2010 request for
reconsideration was filed and a November 24, 2010 report of Dr. Forrest was submitted in
3

support. Dr. Forrest disagreed that there were no findings of sensory or motor loss and identified
a hyporeflexic internal hamstring tendon jerk that demonstrated “in an indirect sense” motor
and/or sensory weakness. Dr. Uejo, as OWCP medical adviser, disputed this argument finding
that the reflex abnormalities were not ratable factors under the sixth edition. OWCP denied
appellant’s request for reconsideration by decision dated April 22, 2011. It further noted that the
earlier modification of the schedule award was incorrect; OWCP was rescinding the schedule
award and establishing an overpayment based on the payment for the original schedule award. A
May 30, 2011 request for reconsideration was filed but by decision dated July 28, 2011 OWCP
denied the request without reviewing the merits of the case.
In a decision dated August 21, 2012, the Board affirmed OWCP’s April 22, 2011 decision
rescission of the schedule award.3 The Board found that OWCP had not accepted a herniated
disc as a result of the January 2004 employment injury. While the impairment ratings were
premised on an October 14, 2009 MRI scan which identified a herniated disc and provided a
medical cause for a diagnosis of radiculopathy, the medical record did not support that this
condition was causally related to appellant’s 2004 injury. The facts presented in the Board’s
August 21, 2012 decision are hereby incorporated by reference.
On August 25, 2012 appellant again requested a schedule award.
Dr. Graf, in his capacity as appellant’s treating physician, provided an October 2, 2012
report which repeated his earlier diagnosis of a herniated disc at L4-5. He found on examination
that appellant had a slow and hesitant gait with no motor deficits; he showed pain reaction on
manipulative, palpation spring tests at thoracic levels T7-8 in a prone position and at lumbar
levels L3-4, L4-5 and L5-S1, with tenderness to palpation in both sciatic notches. Dr. Graf
stated that appellant’s symptoms correlated with objective findings from MRI scan results. He
advised that these findings supported the existence of a herniated L4-5 level disc and with
intermittent inflammation of the L5 spinal nerve roots. Dr. Graf asserted that these physical
findings also correlated with a secondary diagnosis of thoracic level intervertebral disc and facet
joint with myofascial trigger points to the right of the midline at thoracic levels.
Dr. Graf found that appellant had a class 1 impairment and a seven percent lower
extremity impairment under Table 17-4, Lumbar Spine Regional Grid, Lower Extremity
Impairments, at page 570 of the A.M.A., Guides.4 Using the Adjustment Grid, functional
history, at Table 17-6, section 17.3a, at page 575 of the A.M.A., Guides,5 he found that appellant
had a grade modifier of 2 for functional history based on his score of 40 for the daily activities
lower extremities questionnaire, a moderate problem; with regard to physical examination, he
assigned a grade modifier of 1, for a mild problem, pursuant to Table 17-7, section 17.3b, at page
576 of the A.M.A., Guides;6 and a grade modifier of 1 for clinical studies, a mild problem
3

Docket No. 11-1915 (issued August 21, 2012).

4

A.M.A., Guides 570.

5

Id. at 575.

6

Id. at 576.

4

pursuant to Table 17-8, section 17.3c at page 578 of the A.M.A., Guides7 based on clinical
studies.
Based on the above findings, Dr. Graf applied the net adjustments from functional
history, physical examination and clinical studies to reach a net, adjusted grade modifier of plus
one, at the net adjustment formula at page 582 of the A.M.A., Guides.8 He stated:
“An eight percent impairment of the thoracolumbar spine is present. This
impairment of the thoracolumbar spine directly affects lower extremity functions.
An 8 percent thoracolumbar impairment affecting lower extremity functions
including capacity to maintain strength and function and including intermittent L5
lower extremity radiculopathy, the 8 percent impairment is converted to a 19
percent lower extremity permanent impairment, reference Table 16-10.”
In a December 6, 2012 report, Dr. Morley Slutsky, Board-certified in occupational
medicine and an OWCP medical adviser, determined that Dr. Graf’s report was unclear as to
whether the 19 percent lower extremity impairment rating represented a total for both lower
extremities or 19 percent for each lower extremity. He also indicated that Dr. Graf’s rating
lacked validity because he also had relied on Chapter 17, the spinal chapter in the A.M.A.,
Guides; he asserted that this chapter is not used by OWCP and is not considered in the final
rating calculations. Finally, the medical adviser explained that because Dr. Graf had not
diagnosed objective sensory or motor deficits in appellant’s lower extremities, there was no basis
for an impairment rating in either lower extremity using the July/August 2009 edition of The
Guides Newsletter or the A.M.A., Guides.
By decision dated April 2, 2013, OWCP denied appellant’s schedule award claim. It
found that Dr. Graf’s October 2, 2012 report was not sufficient to alter its previous finding of no
permanent impairment in the lower extremities under the A.M.A., Guides.
On April 13, 2013 appellant requested an oral hearing and submitted a March 27, 2013,
report of Dr. Graf. Dr. Graf stated that on examination appellant had a diminished sensibility to
touch with brush in the lateral thigh, lateral leg below the knee on the left and diminished
vibration sense in the same areas. Appellant’s symptoms followed an L5 spinal nerve root
pattern of the left lower extremity compared with the right lower extremity. Dr. Graf diagnosed
a left-sided disc herniation at the L4-5 level with mild impingement on the exiting nerve root.
He also diagnosed a thoracic disc bulge, and degenerative endplate changes at T4-5, as noted by
MRI scan. Dr. Graf reported that, although appellant had normal electromyogram (EMG) and
nerve conduction velocity (NCV) studies, he opined that negative studies do not rule out
radiculopathy. He asserted that given the consistency and findings over time and the functional
impairments involved that he believed appellant had objective sensory deficits in a
predominantly L5 peripheral spinal nerve root pattern. Dr. Graf determined that additional
changes at thoracic levels did not appear to cause radiculopathy but contributed to his functional
7

Id. at 578.

8

Id. at 582.

5

impairments. He related that other physicians had found diminished light touch and pinprick
sensation in the same pattern he described above.
Dr. Graf found that appellant had a class 2 impairment, a moderate problem, which
yielded a 24 percent left lower extremity impairment under Table 16-12, Peripheral Nerve
Impairment Grid, Lower Extremity Impairments, at page 534 of the A.M.A., Guides.9 Using the
Adjustment Grid, functional history, at Table 16-6, section 16.3a, at page 516 of the A.M.A.,
Guides,10 Dr. Graf found that appellant had a grade modifier of 2 for functional history based on
his score of 36 for the daily activities lower extremities questionnaire, a moderate problem; with
regard to physical examination, he assigned a grade modifier of 2, for a moderate problem,
pursuant to Table 16-7, section 16.3b, at page 517 of the A.M.A., Guides;11 and a grade modifier
of 2 for clinical studies, a moderate problem based on MRI scan results showing far lateral L4-5
foraminal disc herniation pursuant to Table 16-8, section 17.3c at page 519 of the A.M.A.,
Guides.12
Based on the above findings, Dr. Graf applied the net adjustments from functional
history, physical examination and clinical studies, with grade modifiers to reach a net, adjusted
grade modifier of zero, at the net adjustment formula at page 521 of the A.M.A., Guides.13 He
stated that under Table 16-11 at page 533 of the A.M.A., Guides14 appellant had sensory
abnormalities in the L5 spinal nerve root, with objective evidence of lower extremity motor loss
with absent reflex activity.
By decision dated September 24, 2013, an OWCP hearing representative affirmed the
April 2, 2013 decision. She found that Dr. Graf’s updated impairment rating lacked probative
value, due to the inconsistent findings in appellant’s examinations, and that it was essentially
duplicative of his prior reports which had served to create the original conflict of opinion.
Therefore, OWCP’s hearing representative determined that the weight of medical opinion
continued to rest with Dr. Sobel, the impartial medical examiner, who found no permanent
impairment in the lower extremities.
LEGAL PRECEDENT
The schedule award provision of FECA15 and its implementing regulations16 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
9

Id. at 534.

10

Id. at 516.

11

Id. at 517.

12

Id. at 519.

13

Id. at 582.

14

Id. at 533.

15

5 U.S.C. § 8107.

16

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

6

loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.17 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.18
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.19 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.20
ANALYSIS
On appeal, appellant’s counsel challenges OWCP’s reliance on the July/August 2009
edition of The Guides Newsletter in rating nerve root impairments, which, he asserts, lacks any
scientific basis or probative value. He contends that appellant was entitled to a schedule award
for a 24 percent left lower extremity impairment because Dr. Graf based his rating on the
appropriate tables and protocols of the sixth edition of the A.M.A., Guides.
Counsel asserts that previous medical reports had verified findings of radiculopathy and
that Dr. Graf made findings of sensory nerve impairment which were a sufficient basis to render
an impairment rating for sensory impairment of the spine. He argues that OWCP wrongfully
relied on a normal EMG study. Counsel contends that an EMG study is not helpful with
diagnosing impairments at the nerve root level.
The Board does not accept the contentions raised by appellant’s attorney on appeal.
OWCP has implemented guidelines that impairment to the upper or lower extremities caused by
a spinal injury should be evaluated in accordance with the article “Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition” in the July/August 2009 edition of The Guides
Newsletter published by the A.M.A., Guides.21 OWCP has adopted The Guides Newsletter to
rate spinal nerve impairments consistent with sixth edition methodology. Appellant has not
17

Id.

18

Veronica Williams, 56 ECAB 367, 370 (2005).

19

L.J., Docket No. 10-1263 (issued March 3, 2011).

20

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(3) (January 2010). As noted above this newsletter has been reproduced with the permission of the
American Medical Association as Exhibit 4 in Chapter 3.700.

7

submitted medical evidence to establish that he is entitled to a schedule award pursuant to these
guidelines, which have been adopted under both OWCP and Board case law.22
OWCP accepted the conditions of lumbar and thoracic sprain. A schedule award is not
payable for injury to the spine.23 However, a claimant may be entitled to a schedule award for
permanent impairment to an extremity even though a spinal condition caused the impairment.24
Appellant must first establish impairment to a scheduled member caused by the accepted
condition before an impairment from an unrelated, preexisting condition becomes relevant,
causally related, and can be assessed.25
In its August 21, 2012 decision, the Board found that the weight of the medical evidence
prior to appellant’s October 14, 2009 MRI scan established that he did not suffer a herniated disc
as a result of his 2004 employment injury. Appellant has provided no medical opinion evidence
to refute this Board finding. Subsequent to the Board’s decision, appellant submitted Dr. Graf’s
October 2, 2012 and March 27, 2013 reports. These reports do not establish that appellant had a
permanent impairment caused by his accepted lumbar and thoracic strains following the
protocols of The Guides Newsletter. In his October 2, 2012 report, Dr. Graf reiterated his
diagnosis of a herniated disc at L4-5 and stated findings of pain and tenderness on examination at
T7-8 and L3-4, L4-5 and L5-S1. He asserted that appellant’s symptoms correlated with
objective findings from MRI scan results. Dr. Graf determined that there was a secondary
diagnosis involving thoracic level disc and facet joint symptoms. He rated a 19 percent lower
extremity impairment based on these findings. The medical adviser correctly determined that
Dr. Graf’s impairment rating lacked validity because he continued to rely on Chapter 17 of the
A.M.A., Guides, rather than the July/August 2009 edition of The Guides Newsletter.
Dr. Graf alternatively found in his March 27, 2013 report that appellant had a 24 percent
left lower extremity impairment under Table 16-12 at page 534 of the A.M.A., Guides. He
stated that on examination appellant had a diminished sensibility to touch with brush in the
lateral thigh, lateral leg below the knee on the left and diminished vibration sense in the same
distribution, i.e., an L5 spinal nerve root pattern of the left lower extremity as compared with the
right lower extremity. Dr. Graf further noted that appellant experienced pain at L4-5 and T9-10.
He reiterated his diagnosis of herniation at the L4-5 level as indicated by MRI scan. Dr. Graf
stated that under Table 16-11 at page 533 appellant had sensory abnormalities in the L5 spinal
nerve root, with objective evidence of lower extremity motor loss with absent reflex activity.
Dr. Graf’s March 27, 2013 report is not sufficient. While he noted that appellant had
sensory abnormalities in the L5 spinal nerve root distribution, he did not provide sufficient
objective findings to meet the standards for rating a lower extremity impairment caused by
appellant’s accepted lumbar and thoracic conditions set forth in the sixth edition of the A.M.A.,
Guides and the July/August 2009 edition of The Guides Newsletter. Dr. Graf’s impairment
22

See, e.g., N.E., Docket No. 13-187 (issued April 19, 2013).

23

Pamela J. Darling, 49 ECAB 286, n.7 (1998).

24

Thomas J. Engelhart, 50 ECAB 319, n.8 (1999).

25

See generally Thomas P. Lavin, 57 ECAB 353 (2006).

8

evaluation is still premised upon his diagnoses of herniated thoracic and lumbar discs, which are
not accepted as causally related to the employment injury. OWCP properly determined that
Dr. Graf’s reports did not provide a basis for a schedule award under FECA based on his
accepted conditions.
The Board will affirm the September 24, 2013 OWCP decision.
CONCLUSION
The Board finds that appellant has not sustained any permanent impairment causally
related to his accepted lumbar and thoracic conditions.
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.26
Issued: September 16, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

26

Richard J. Daschbach, Chief Judge, participated in the preparation of the decision but was longer a member of
the Board after May 16, 2014.

9

